t c memo united_states tax_court jeffrey c and kelly o stone petitioners v commissioner of internal revenue respondent docket no filed date jeffrey c and kelly o stone pro_se joan s dennett for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge that is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge powell special_trial_judge respondent determined a deficiency and an accuracy-related_penalty for negligence under sec_6662 in petitioners' federal_income_tax in the respective amounts of dollar_figure and dollar_figure the issues focus on whether certain expenses paid_by petitioners during are deductible under sec_162 at the time the petition was filed petitioners resided in belgrade montana before trial petitioners filed a motion for summary_judgment raising various procedural issues concerning the involvement of the montana department of revenue and the internal_revenue_service examination of petitioners' returns for filed with the state of montana and the federal government petitioners' motion for summary_judgment was denied in the court's opinion at stone v commissioner tcmemo_1998_314 we turn now to the underlying substantive dispute background the facts may be summarized as follows petitioner jeffrey c stone mr stone operates an appliance repair business mr stone has a shop in belgrade that is approximately miles from petitioners also testified that in addition to the appliance repair business they conduct business activities involving the sale of water and air filters and melaleuca sales it does not appear however that either of these activities generated any income petitioners' residence until date when mr stone hired a secretary petitioner kelly o stone mrs stone helped in the business by maintaining the business records and answering the telephone mrs stone did not go to the shop rather she performed these activities from petitioners' home in petitioners had four children toni teni tally jo and tucker who were age sec_12 and respectively on their joint income_tax returns federal and state with regard to the schedule c for the appliance repair business petitioners reported gross_receipts in the amount of dollar_figure and a cost_of_goods_sold in the amount of dollar_figure petitioners claimed a deduction for expenses in a total amount of dollar_figure petitioners' federal and state returns were prepared by cody co as a joint project respondent and the montana department of revenue audited federal and state_income_tax returns that had been prepared by cody co the montana department of revenue's audit of petitioners' state return resulted in adjustments to the cost_of_goods_sold and the disallowance of some of the claimed expenses the results of the audit were shared with respondent and a notice_of_deficiency was sent to petitioners the following shows the expenses petitioners claimed during the montana department of revenue audit and the amounts that were allowed by the montana department of revenue and respondent all amounts have been rounded to the nearest dollar expenses claimed during audit1 allowed dollar_figure advertising car truck big_number contract labor big_number depreciation dues publications big_number interest--home mortgage_insurance big_number laundry legal professional big_number meals entertainment big_number office expense repairs big_number sales promotions security big_number supplies taxes big_number utilities big_number travel big_number wages commissions fees - - bad_debt freight - - dollar_figure big_number - - - - - - - - - - - - - - big_number - - big_number these figures do not necessarily reflect the amounts shown on the tax returns they are taken from the stipulation of facts submitted at the trial it is unclear to the court what concessions if any have been made accordingly the decision will be entered under rule in order to reflect any concessions that may have been made of the dollar_figure petitioners claimed during the audit for cost_of_goods_sold the montana department of revenue and respondent allowed dollar_figure the auditing agent disallowed the expenses on the grounds that the expenses were not properly substantiated the expenses were personal expenses and the expenses were not business_expenses petitioners appealed the montana department of revenues's determination to the state tax appeal board_of the state of montana the board sustained the department essentially petitioners make the same arguments here as they did before the board discussion sec_162 provides deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business on the other hand sec_262 provides that no deduction shall be allowed for personal living or family_expenses to some extent there is a connection between an individual's personal expenses and his or her business_expenses thus for example while routine meals are necessary for an individual to function in the workplace the expenditure is inherently_personal and not deductible under sec_162 to establish the deductibility of an expense under sec_162 the individual must show more than a tangential connection with the business he or she must show that the questioned expense is directly connected with a trade_or_business sec_1_162-1 income_tax regs we look therefore to the origin and character of the expenses to determine whether they are deductible under sec_162 89_tc_310 see also 372_us_39 furthermore petitioners bear the burden_of_proof rule a 503_us_79 with these principles in mind we turn to the disallowed expenses meal expenses sales promotions petitioners provided receipts or canceled checks for approximately dollar_figure paid to various restaurants and food stores in addition they provided receipts and canceled checks in the approximate amount of dollar_figure for sales promotion included in the alleged expenses are amounts expended for what mr stone described as public relations and to get my name out other alleged expenses were for mr stone just to grab a bite to eat the children's birthdays christmas presents for nephews and gifts and entertainment of friends who also were clients mr stone was unable to identify the type of business that was discussed at the time the entertainment or meal expenses were incurred or the business reason for the gifts with regard to the expenditures that involved the children petitioners argue that their children help in the business by answering the telephone and in general but unspecified ways we bear in mind that the children were quite young age sec_4 through and regardless of the contributions they might have made these expenditures would have been incurred for personal reasons these are clearly personal expenses with regard to the entertainment of and gifts to friends petitioners argue that if they derive any income from their friends for services rendered they are entitled to claim business_expense deductions while friendship with the recipient is not necessarily fatal to the deductibility of an expense petitioners must show that the predominant motive for the expense was related to the business and petitioners have failed to establish such a motive finally the costs of mr stone's lunches are nondeductible murphey v commissioner tcmemo_1975_317 travel_expenses petitioners provided receipts totaling dollar_figure that they maintain represent business traveling expenses according to mr stone these expenses were incurred when they met with friends who were or had been their customers when they went to visit mrs stone's parents and when they attended a baseball tournament in idaho falls it is apparent that the primary or dominant purpose of these trips was personal and whatever attention to business matters there may have been was relatively insignificant these expenses are not deductible holmes v commissioner tcmemo_1983_442 home and repair expenses petitioners deducted various expenses with regard to their personal_residence including various repairs utility_services and supply expenses the rationale for deducting these expenses is that a telephone used by mrs stone in the appliance repair business was located on the ground floor of their residence which constituted percent of the space of the home sec_280a provides generally that no deduction shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a however provides a limited exception if a portion of the dwelling_unit is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer or as a place of business which is used by customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business there is no evidence that mr stone met with customers in the normal course of his business at his residence accordingly the only ground upon which an exception to sec_280a could be based is that the portion of the residence was used exclusively on a regular basis as the principal place of mr stone's business even if we accept that a portion of petitioners' residence was used exclusively for business purposes the supreme court's opinion in 506_us_168 makes it clear that that portion of the residence must be the most important or significant place for the business under soliman we need not decide where the most important or significant place of business was we need only determine whether the dwelling was that place it is quite obvious that the so-called home_office was not that place thus sec_280a disallows any deductions with respect to the home cost_of_goods_sold petitioners were unable to identify any error in respondent's determination with regard to the cost_of_goods_sold we therefore sustain respondent's determination taxes insurance and miscellaneous expenses petitioners claimed deductions for various expenditures_for taxes and insurance respondent disallowed most of these deductions with respect to the taxes paid to the state deductions were allowed on schedule a except for the cost of a fishing license that was disallowed with regard to the payment for insurance respondent allowed a deduction for the business casualty insurance and disallowed deductions claimed for life_insurance or other personal insurance see sec_264 petitioners have not established that they are entitled to deductions in greater amounts than those allowed by respondent with regard to the balance of the disputed items we have reviewed the record and sustain respondent's determinations deductions were claimed for petitioners' cats and dogs on the respective grounds that they were necessary to control the mouse populations and provide security at the shop the animals at least for the most part were located at the residence deductions were also claimed for magazines such as people ladies home journal and family circle petitioners did not explain the business_purpose for these publications these items speak for themselves sec_6662 penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for negligence sec_6662 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term 'disregard' includes any careless reckless or intentional disregard sec_6662 petitioners essentially contend that they were not negligent because they relied on cody co to prepare their returns mr stone testified that they were prompted to use cody co because we found things that we probably could be able to--to deduct you know i don't--wouldn't necessarily say they're grey but i think most of the cpas don't do a thorough job they're not ready to push a little bit in differentiating between personal and business_expenses there may be some grey areas but the expenditures here do not fall within those areas at least not without a herculean effort of delusion the claimed expenses here as noted by the montana state tax appeal board are clearly personal living_expenses of petitioners moreover while reliance on advice may provide a defense to negligence it must be shown that the person rendering the advice was competent to give that advice and that the taxpayer provided him with requisite information see 89_tc_849 affd f 2d 5th cir affd on other issues 501_us_868 there is nothing in this record to indicate that whoever gave the advice was competent indeed if in fact such advice was given the competency of the adviser would be severely impeached by the very nature of the advice respondent's determination of negligence is sustained decision will be entered under rule petitioners complain on brief that they had no opportunity to question respondent regarding the deductions petitioners claimed on their returns the deductions however were based on expenditures made by petitioners we cannot understand how respondent would have relevant information concerning the nature of these expenditures
